PER CURIAM:
Floyd Junior Powell appeals the district court’s order denying his motion to stay the sale of forfeited real property. We have reviewed the record and find no reversible error. Accordingly, we affirm for *280the reasons stated by the district court. See United States v. Powell, No. 5:99-cr-00012-6 (W.D.N.C. Oct. 2, 2006). We deny Powell’s motions for release, for summary judgment, and to dismiss the Appellee’s motion to enlarge time. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.